Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Winfred F. Nicholson appeals the district court’s order dismissing, pursuant to 28 U.S.C. § 1915(e)(2)(B) (2006), his complaint in which he challenged the validity of the federal income tax statutes and the Internal Revenue Service’s levies to collect his income tax liabilities. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Nicholson v. Daniels, No. 1:10-cv-00168-CMHTCB (E.D. Va. filed July 12, 2010; entered July 13, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.